Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 18, 2018

                                       No. 04-18-00404-CR

                                    Maxwell Lynn JORDAN,
                                          Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 187th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015CR1752
                           Honorable Joey Contreras, Judge Presiding


                                          ORDER

        Appellant’s court-appointed attorney filed a brief pursuant to Anders v. California, 368
U.S. 738 (1967). This court previously issued an order setting a deadline for appellant to file a
pro se brief if appellant desired to file such a brief. On October 15, 2018, appellant filed a motion
requesting access to the appellate record. See Kelly v. State, 436 S.W.3d 313, 320–21 (Tex.
Crim. App. 2014). Appellant’s motion to access the record is GRANTED. It is ORDERED that
the district clerk of Bexar County shall prepare and send a full and complete duplicate copy of
the clerk’s record and the reporter’s record for cause number 2015CR1752 to: Maxwell Jordan
TDCJ# 02202071, c/o Garza East Unit, 4304 Hwy. 202, Beeville, Texas 78102. It is FURTHER
ORDERED that the district clerk file written notice in this court no later than ten days from the
date of this order confirming the date the record was sent to appellant.

       If, after reviewing the record, appellant desires to file a pro se appellate brief, he must do
so within thirty days from the date this court receives written notice that the record was sent to
appellant by the district clerk. Appellant is advised that as a pro se litigant representing himself
on appeal, he will be “held to the same standards as licensed attorneys and must comply with
applicable laws and rules of procedure.” Shull v. United Parcel Serv., 4 S.W.3d 46, 52–53 (Tex.
App.—San Antonio 1999, pet. denied).

        If the appellant files a pro se brief, the State may file a responsive brief no later than
thirty days after the date the appellant’s pro se brief is filed in this court.
                                              _________________________________
                                              Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of October, 2018.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court